EXHIBIT 10-72 MASTER SERVICES AGREEMENT This Master Services Agreement(the “Agreement”) ismade this 2nd day of July, 2008 by and between En Pointe Technologies Inc., a Delaware Corporation (“En Pointe”) with its principal place of business at 18701 S. Figueroa Street, Gardena, California 90248-4506, En Pointe Technologies Sales, Inc., a Delaware corporation and wholly-owned subsidiary of En Pointe (“EnPointe Sales”) with its principal place of business at 18701 S. Figueroa Street, Gardena, California 902498-4506 and En Pointe Global Services, LLC, a California limited liability company and wholly-owned subsidiary of En Pointe Sales (“EPGS”) with its principal place of business at 18701 S. Figueroa Street, Gardena, California 90248-4506.En Pointe and EPGS are sometimes referred to as a “Party” or the “Parties. 1. Purpose:The purpose of this Agreement is to set forth the terms and conditions whereby En Pointe, through itself or through its wholly-owned subsidiary, En Pointe Sales, will perform certain services, including, without limitation, administrative, corporate, information technology, engineering and other services (“Services”) to EPGS. 2. Relationship of the Parties:Each Party is an independent contractor under this Agreement.Nothing herein shall be deemed to create an employer-employee relationship between En Pointe and EPGS.Neither Party shall have the authority to incur, and shall not incur, any obligations of any kind in the other’s name without the other Party’s the express written consent. 3. Term:The term of this Agreement shall be from July 2, 2008 through June 30, 2011 unless otherwise terminated by the parties (the “Initial Term”).This Agreement shall automatically renew for three year terms unless otherwise terminated as set forth below. 4. Termination: a)This Agreement may be terminated only by mutual agreement of the parties during the Initial Term.After the expiration of the Initial Term, or during any renewal term, this Agreement may be cancelled by either party, with or without cause, by giving the other party ninety (90) days prior written notice in accordance with the Notice paragraph of this Agreement.Such Notice shall declare a specific date for termination. b)Either party may terminate this agreement for material breach of the other party, which material breach has not been cured within sixty (60) days after receipt of written notice thereof. c)Each Party will, notwithstanding any termination notice, fulfill its pre-termination obligations in good faith, including but not limited to En Pointe’s obligation to provide the Services and EPGS’ obligations to pay for the Services pursuant to the Statements of Work attached hereto as Exhibits B, C, D, E and F.During the 60-day cure period for termination due to breach, each party will continue to perform its obligations under the Agreement. 5. Provision of Services: a)EPGS will receive and En Pointe will provide the Services pursuant to the Statements of Work attached hereto as Exhibits B, C, D, E and F.Each Statement of Work involving Services will describe the Services to be received by EPGS and to be provided by En Pointe, the obligations of each Party, and the fees to be paid by EPGS for the Services.In the event of any conflict in terms between this Agreement and any Statement of Work, the Statement of Work will supersede. b)En Pointe shall use commercially reasonable efforts to provide the Services to EPGS in a good and professional manner with the same quality, workmanship and timing as such Services were provided by En Pointe prior to the Effective Date hereof.
